131 F.3d 153
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Garry A. ULLAND, Plaintiff-Appellant,v.ST. JOSEPH MEDICAL CENTER, INC.;  Dave Tucker;  James D.Ratzlaff;  Don S. Seery;  Leonard A. Klafta;  Joe Meyer;Caroline Detbarn-Ferguson;  Colleen Tyser-Voth;  D. Matthew;M. Michael;  Derby Police Department;  Thomas Prunier;Francis Knipfer;  Derby Police Officers;  Sedgwick CountyMedical Staff;  Derby E.M.S.;  Sedgwick County Coroner;Corrie L. May;  Bill Dietz, Medical Investigator,Defendants-Appellees.
No. 97-3132.(D.C.No.96-3604-GTV)
United States Court of Appeals, Tenth Circuit.
Nov. 26, 1997.

ORDER AND JUDGMENT*
Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
We hold the district court did not err in dismissing this action for lack of jurisdiction.  We AFFIRM for the reasons stated by the district court in its order of April 22, 1997.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3